RECORD IMPOUNDED

                                 NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5548-17T2

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

T.L.,

          Defendant,

and

J.J.,

     Defendant-Appellant.
_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF M.J.,

     a Minor.
_____________________________

                   Submitted April 9, 2019 – Decided May 8, 2019

                   Before Judges Suter and Geiger.
            On appeal from Superior Court of New Jersey,
            Chancery Division, Family Part, Bergen County,
            Docket No. FG-02-0040-17.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Britt J. Salmon-Dhawan, Designated
            Counsel, on the brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jason W. Rockwell, Assistant Attorney
            General, of counsel; Sara M. Gregory, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Margo E.K. Hirsch, Designated
            Counsel, on the brief).

PER CURIAM

      Defendant J.J. appeals the Judgment of Guardianship that terminated his

parental rights under N.J.S.A. 30:4C-15.1(a). He contends the trial court erred

because there was not clear and convincing evidence under any of the four

required portions of the statute to terminate his parental rights. We reject these

arguments and affirm the judgment substantially for the reasons expressed by

Judge William R. DeLorenzo, Jr., in his comprehensive written opinion.




                                                                          A-5548-17T2
                                        2
        Defendant and T.L. have two children but only M.J. (Marci) 1 is the subject

of this appeal.2 Marci was born in October 2015 and resided with her parents

for two months until the Division of Child Protection and Permanency

(Division) removed her on an emergency basis. Both parents had mental health

problems, were not employed, were homeless, and their relationship was

volatile. Neither parent was compliant with homemaker services, therapy or

counseling. The Division was granted custody, care and supervision of Marci,

who was placed with a resource parent where she continues to reside. 3

        T.L. agreed to terminate her parental rights on the condition that the

resource parent adopt Marci. 4 Following a two-day trial that defendant did not

attend, the trial court also terminated his parental rights.




1
    This is a fictitious name.
2
   Their older daughter, born fifteen months earlier, was residing with her
paternal grandmother.
3
  By the conclusion of the trial, the older daughter also was residing with the
same resource parent.
4
   T.L. did not appeal the Judgment of Guardianship accepting surrender of
parental rights.
                                                                           A-5548-17T2
                                         3
                                        I

      The Division was providing services to the family before Marci was born.

Defendant was attending Comprehensive Behavior Healthcare (CBH) for

therapy and medication monitoring. When Marci was born, defendant and T.L.

were living in a motel; defendant was not employed. The Division engaged

additional services that included family education and parenting classes at Care

Plus's Families First program, and a homemaker to assist the family with daily

tasks, transportation and appointments. The caseworker testified that these

services were to prevent Marci's removal, to assist the family "with their mental

illness and to help them with their financial and housing stability."

      There were issues with defendant's compliance with the services. He did

not want the homemaker and he did not keep appointments. By December 2015,

they no longer could stay at the motel and they went missing for a brief period.

The Division was concerned about defendant's mental health, specifically

depression and anxiety, housing, and his volatile relationship with T.L. When

the family was located, the Division removed Marci, who was then two months

old, and placed her in the resource home where she currently resides. It was not

successful in placing her with relatives.




                                                                         A-5548-17T2
                                        4
      The caseworker testified at trial that defendant claimed he was "too tired

to work or he was unable to focus to work." The family moved from living in

shelters, to motels or with friends. He and T.L. had a volatile relationship and

they were asked to leave shelters. The Division referred defendant to the

"PATH" program "[t]o stabilize his mental health and to get stable housing," but

within three months, PATH terminated its services and closed the case having

"exhausted all options of housing the family." Defendant abandoned two jobs.

He was referred to CBH for individual therapy, but would not go, and it "closed

out" the services. The Division again referred him to the program, but he was

closed out again due to missed appointments. Defendant attended a program for

domestic violence, but he did not complete it, and that service was terminated.

The Division referred defendant for parenting classes, and although he initially

did not attend, he was referred again and completed it. Defendant also attended

a psychological evaluation but would not go to the psychiatric evaluation. He

would not sign releases for any of his records to assist the Division.

      The caseworker testified that the Division met regularly with defendant to

develop a plan for the family, but he did not make efforts to comply with the

recommended services. His plan for reunifying with Marci was "to get a job

and get [Marci] back and then he [would] be able to get shelter." However, he


                                                                         A-5548-17T2
                                        5
had no job or housing and was not attending services. For the most part, he

resided in shelters or on the streets.

      The Division provided defendant with bus passes and tickets for

transportation for visits with Marci. His visits were once a week supervised at

the Division. He was supposed to have supervised visitation twice a week at

Care Plus, but he did not attend any of those visits because he wanted the visits

to include both children. Care Plus terminated its services; the Division resumed

weekly supervised visitation at its offices.         Defendant's visits became

inconsistent later in 2017 because he moved to a shelter in Brooklyn. His last

visit with Marci was in January 2018. The case worker testified that she did not

know whether he was attending any services in New York.

      Dr. Frank J. Dyer testified at the trial as an expert in forensic psychology.

He conducted an individual psychological evaluation of defendant, a bonding

assessment of the child and defendant, and a bonding assessment of the child

and resource parent. He found defendant appeared to be suffering from "a

clinical depression."     Defendant blamed the Division for "any adverse

conditions." He denied the need for domestic violence counseling, therapeutic

services or medication.




                                                                           A-5548-17T2
                                         6
      Dr. Dyer diagnosed defendant with a depressive disorder and "borderline

personality disorder 5 with narcissistic features." He testified that defendant's

case history suggested defendant was "extremely emotionally volatile" and

could be triggered by "slight provocations." "The narcissistic component [was]

evident in his attitude of knowing better than anybody." Dr. Dyer testified that

because of defendant's mental health issues, he would not be able to respond to

Marci in an appropriate manner. Defendant required intensive psychotherapy

or medication. In Dr. Dyer's opinion, defendant lacked any insight into his

mental health problems. He said that defendant did not "possess adequate

parenting capacity and that his prognosis for acquiring adequate parenting

capacity within the foreseeable future [was] extremely poor."

      Dr. Dyer testified that Marci had either an "emotionally neutral

connection" to defendant or "something of a positive connection," but defendant

was not able to "provide a safe, stable, appropriately nurturing, structured and

fulfilling home environment for her."      In contrast, he said that Marci was

"profoundly attached to her caretaker." If Marci were removed from her care,

she would be "at risk for a traumatic loss," including "impairment of her basic


5
  Dr. Dyer testified this disorder is "characterized by emotional volatility, by
extremely negative, abrasive, conflicted interpersonal relations and by some
confusion in the individual sense of personal identity."
                                                                         A-5548-17T2
                                       7
trust, her self-esteem, and also her capacity to attach to new caretakers." He

testified that defendant was not equipped to assist Marci in overcoming this

harm. In his opinion, there was no advantage to giving defendant more time to

remedy his parental deficits because the prognosis for this was poor, and Marci

was securely attached to her resource parent. Dr. Dyer testified that adoption

by the resource parent was in Marci's best interest.

      The court entered a Judgment of Guardianship that terminated defendant's

parental rights to Marci. In his written opinion, the court found that defendant

had no "viable plan for the long-term care" of Marci. He was unemployed for

substantial periods and lived in shelters or on the street. He had mental health

issues, suffered from depression and declined to take his medication.        He

received services to address these issues but failed to complete them. He did

not complete domestic violence counseling. The Division's psychologist found

that defendant lacked the minimum parental capacity to safely parent Marci now

or in the foreseeable future. Marci was "profoundly" attached to the resource

parent and disrupting that would harm her.

      The court found that the Division had proven each part of the four-pronged

test under N.J.S.A. 30:4C-15.1(a). With respect to prong one, defendant "failed

to provide a safe and stable home." He "made little or no progress in addressing


                                                                        A-5548-17T2
                                        8
his parental deficits." Dr. Dyer testified that Marci would be at "very great risk

of harm" if she were placed with defendant. The court found that prong one was

satisfied because "the safety, health and development of [Marci] was endangered

and continue[d] to be endangered to this day because [defendant] ha[d] failed to

remediate his parental deficits."

      Under prong two, the court found that defendant was unwilling or unable

to eliminate the harms because "he [was] unable to continue a parental

relationship without recurrent harm to his child." Defendant did not have stable

or secure shelter; he did not attend services that were provided; he did not have

regular employment; and he had no viable plan to care for Marci. Dr. Dyer

testified that defendant was not likely to improve because of his attitude that he

did not need services.

      Under prong three, the court found the Division provided reasonable

services to address these issues, which included: psychological and psychiatric

evaluations, domestic violence counseling, visiting homemaker services and

parenting classes. As the court observed, "[t]he fact that the Division was

unsuccessful in reunifying [defendant] with [Marci] is not an indication that the

Division failed to provide reasonable services or that the Division failed to make




                                                                          A-5548-17T2
                                        9
an appropriate effort to help [defendant]."       The court found the Division

explored alternatives to placement but none were successful.

      For the fourth prong, the court found that termination of defendant's

parental rights would not do more harm than good. Marci lived with the resource

parent for most of her life. Dr. Dyer testified there was a "profound" attachment

and that disrupting that bond would harm Marci more than terminating her

parental relationship with defendant. The court concluded that it was in Marci's

"best interest" to terminate defendant's parental rights.

      On appeal, defendant argues that the Division did not satisfy any of the

four parts of N.J.S.A. 30:4C-15.1(a). He contends he was not provided proper

or consistent visitation with his child; did not receive reasonable services to

address his mental health issues and homelessness; that his parental relationship

with the child was not harmful; he was willing and able to change; and that

termination of his parental rights would be harmful.

                                         II

      N.J.S.A. 30:4C-15.1(a) authorizes the Division to petition for the

termination of parental rights in the "best interests of the child" if the following

standards are met:




                                                                            A-5548-17T2
                                        10
            (1) The child's safety, health or development has been
            or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm.
            Such harm may include evidence that separating the
            child from his resource family parents would cause
            serious and enduring emotional or psychological harm
            to the child;

            (3) The Division has made reasonable efforts to
            provide services to help the parent correct the
            circumstances which led to the child's placement
            outside the home and the court has considered
            alternatives to termination of parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

      A trial court's decision to terminate parental rights is subject to limited

appellate review. N.J. Div. of Youth & Family Servs. v. G.L., 191 N.J. 596, 605

(2007); see Cesare v. Cesare, 154 N.J. 394, 413 (1998) ("Because of the family

courts' special . . . expertise in family matters, appellate courts should accord

deference to family court fact-finding.").      The family court's decision to

terminate parental rights will not be disturbed "when there is substantial credible

evidence in the record to support the court's findings." N.J. Div. of Youth &




                                                                           A-5548-17T2
                                       11
Family Servs. v. E.P., 196 N.J. 88, 104 (2008) (citing In re Guardianship of

J.N.H., 172 N.J. 440, 472 (2002)).

      Because we find that the trial court's findings are supported by adequate,

substantial and credible evidence in the record, we affirm for the reasons set

forth in Judge DeLorenzo's thirty-nine page written decision. We add only these

comments.

      The Division did not need to prove physical abuse and neglect of Marci

by defendant to satisfy the first prong of the statute. The Division could "bring

an action for the termination of parental rights . . . without first bringing an

action under Title [Nine]." N.J. Div. of Youth and Family Servs. v. A.P., 408

N.J. Super. 252, 259 (App. Div. 2009).

      That defendant completed one parenting program did not change the fact

that he remained without shelter, employment or a plan for how to care for

Marci. The Division has proven harm under the first prong of the statute where

it can show "the condition or behavior of a parent causes a risk of harm, such as

impermanence of the child's home and living conditions, and the parent is

unwilling or incapable of obtaining appropriate treatment for that conditio n

. . . ." N.J. Div. of Youth and Family Servs. v. H.R., 431 N.J. Super. 212, 223




                                                                         A-5548-17T2
                                      12
(App. Div. 2013). Defendant did not eliminate these harms and provided no

reasonable plan for Marci's future.

          It was not error for the court to rely on Dr. Dyer's unopposed testimony

that defendant lacked the capacity to parent and was unlikely to obtain these

skills in the reasonable future. "In a termination of parental rights trial, the

evidence often takes the form of expert opinion testimony by psychiatrists,

psychologists, and other mental health professionals." N.J. Div. of Child Prot.

& Permanency v. R.L.M., 236 N.J. 123, 146 (2018); see Kinsella v. Kinsella,

150 N.J. 276, 318 (1997) (providing that in guardianship cases, trial courts "rely

heavily on the expertise of psychologists and other mental health

professionals").

      We agree there was substantial evidence to support the finding that

defendant was unwilling or unable to overcome these harms. The second prong

under the statute can be met "if the parent has failed to provide a 'safe and stable

home for the child' and a 'delay in permanent placement' will further harm the

child."     In re Guardianship of K.H.O., 161 N.J. 337, 352 (1999) (quoting

N.J.S.A. 30:4C-15.1(a)(2)). The trial court found credible both the caseworker's

testimony that services were offered to defendant but he failed to complete any

of them except for one parenting program, and Dr. Dyer's testimony that


                                                                            A-5548-17T2
                                        13
defendant was not capable of parenting and would not be able to do so in the

foreseeable future. Defendant remained without a viable plan for a safe and

stable home for Marci.

      The record did not support defendant's claim that he was denied "proper

visitation" with Marci. The record showed it was defendant who missed visits

because his requests for changes in the schedule could not be met or he did not

confirm ahead of time that the visit would occur. The Division set up supervised

visitation through Care Plus twice a week but defendant did not attend, and this

program was cancelled. Visitation then was scheduled at the Division's office;

defendant attended in 2016, but in 2017, his visitation became irregular. His

visitation stopped after January 2018, apparently because he moved out of state

and absented himself. The record did not support the claim there was something

improper or inconsistent with the Division's actions.

      There was no support for defendant's claim that the Division "neglected"

its obligation to help him overcome homelessness and mental health issues. The

Division arranged services to address both issues, but defendant did not attend,

or attended and did not complete the programs. Transportation assistance was

made available. Bus passes were provided. At times, the Division provided




                                                                        A-5548-17T2
                                      14
transportation to services and not just for visitations. If defendant had engaged

in services, monthly bus passes were available.

      The court's finding that termination of defendant's parental rights would

not do more harm than good was clearly supported. Dr. Dyer's testimony that

Marci was securely bonded with her resource parent and not with defendant, and

that disrupting that bond would harm the child, was unrebutted. "The court can

rely on expert testimony to make the relevant determination." H.R., 431 N.J.

Super. at 226 (citing In re Guardianship of J.C., 129 N.J. 1, 19 (1992)). "When

a bond exists between the child and the caretaker parent, and the biological

parents cannot correct their poor conduct, the termination of their parental rights

will not do more harm than good." Ibid. (citing E.P., 196 N.J. at 108). Although

defendant may have made some efforts, he did not overcome his parental

deficits. "The child should not 'languish indefinitely in foster care while a birth

parent attempts to correct the conditions that resulted in an out-of-home

placement.'" Id. at 227 (quoting N.J. Div. of Youth & Family Servs. v. S.F., 392

N.J. Super. 201, 209 (App. Div. 2007)). Rather, the focus needed to be on

permanency for the child. See K.H.O., 161 N.J. at 357 (providing that "[i]n all

our guardianship and adoption cases, the child's need for permanency and

stability emerges as a central factor").


                                                                           A-5548-17T2
                                       15
      We are satisfied that Judge DeLorenzo appropriately applied the best

interest standards under N.J.S.A. 30:4C-15.1(a) in terminating defendant's

parental rights.

      Affirmed.




                                                                   A-5548-17T2
                                   16